Citation Nr: 0211631	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  97-34 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for soft tissue sarcoma 
claimed as due to herbicide agents used in Vietnam.


REPRESENTATION

Appellant represented by:	Rogel O. Barreto, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from May 1970 to December 
1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

Based on the statements submitted by the veteran, the Board 
finds that he is raising the issue of service connection for 
skin problems in addition to soft tissue sarcoma, including 
lipomas.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The record does not contain a diagnosis of soft tissue 
sarcoma.


CONCLUSION OF LAW

The claimed soft tissue sarcoma was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) [hereinafter "VCAA"].  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.

Although to implement the VCAA, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
these regulations were in pertinent part intended only to 
implement the VCAA and not to provide rights in addition to 
the VCAA. 66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, 
applying these regulations in the first instance at the Board 
does not prejudice the veteran.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

After a thorough review of the claims file, the Board finds 
that there has been substantial compliance with the notice 
and assistance provisions of the VCAA and its implementing 
regulations.  The veteran has been properly notified on 
multiple occasions of the evidence necessary to complete his 
application for a claim for benefits.  The evidence of record 
includes the veteran's service medical records, records of 
treatment following service, statements from the veteran's 
treating physicians, reports of VA examinations, and 
statements made by the veteran in support of his claim.  In 
addition, the RO has sent numerous letters to the veteran 
advising him of the type of evidence required to complete his 
claims, and the veteran has responded by identifying all 
health care providers who have rendered treatment pertaining 
to his claimed disability.  In January 2001 the RO request 
the veteran to complete the release of information forms and 
the VA would obtain the pertinent medical evidence.  The 
veteran presented testimony at a hearing at the RO.  The 
Board also remanded this case for VA examination and opinion.  
The Board is unaware of any additional evidence, which is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 
12 Vet. App. 164 (1999).  

Specifically, the following diseases shall be service-
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  

All of the presumptive cancers, with the exception of 
respiratory cancers (which have a 30 year presumptive 
period), may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange, if 
manifest to a degree of 10 percent at any time subsequent to 
exposure to Agent Orange during active service.  38 C.F.R. § 
3.307(a)(6)(ii).

Service connection may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that soft tissue sarcoma is 
etiologically related to inservice exposure to Agent Orange 
in service or otherwise to service, even though the disorder 
is not among those enumerated at 38 C.F.R. § 3.309(e).  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The service medical records reflect no definitive finding of 
soft tissue sarcoma.  The veteran was seen at the dispensary 
in January 1877 for lumps on his arms.  In February 1977 it 
was remarked that the lipomas were removed.  The separation 
examination showed no skin lesions.  The service 
administrative records show that the veteran served in 
Vietnam.

A January 1995 statement from a private physician is to the 
effect that the veteran's health had been adversely affected 
by exposure to herbicides in Vietnam.  Of record are copies 
of medical literature regarding the hazards of exposure to 
Agent Orange.

A VA examination was conducted in January 1997.  The 
evaluation showed that his skin was diffusely erythematous. 
The diagnosis was hairy cell leukemia, under active therapy.

The veteran received intermittent treatment at VA facilities 
from 1997 to 2002 primarily for the hairy cell leukemia. 

In a statement dated in July 1997, a private physician 
reported that the veteran was being treated for soft tissue 
masses on his arms, abdomen and back.  The examiner also 
speculated that the masses could be soft tissue sarcoma.  He 
recommended further evaluation.  

A hearing was held at the RO in December 1997.  At that time 
the veteran testified in part concerning his exposure to 
herbicides in Vietnam and the development of skin lesions.

Pursuant to a Board remand, a VA examination was conducted in 
February 2002.  The RO requested that the examining physician 
determine if the veteran had soft tissue sarcoma.  Following 
the examination the physician reported that there was no 
evidence of soft tissue sarcoma. 

The record clearly shows that the veteran did indeed serve in 
Vietnam during the Vietnam conflict.  Soft tissue sarcoma is 
among the diseases listed in 38 C.F.R. § 3.309(e).  
Nonetheless, the veteran's claim must fail, as the record 
does not contain competent medical evidence of a diagnosis of 
soft tissue sarcoma.  Without proof of a current disability, 
there can be no valid claim.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); and Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  

Moreover, the veteran's contentions that he has soft tissue 
sarcoma cannot be considered in this regard.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  That is, he has not 
demonstrated that he has the medical training or expertise 
that would render him competent to give an opinion regarding 
a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).


ORDER

Service connection for soft tissue sarcoma is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

